Exhibit 10.12

PERFORMANCE SHARE UNIT AGREEMENT

PURSUANT TO THE

2011 INCENTIVE COMPENSATION PLAN

* * * * *

Participant:

Grant Date:

Number of Performance Share Units Granted at Target Performance:

* * * * *

THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between U.S. Silica Holdings,
Inc., a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the 2011 Incentive Compensation Plan,
as in effect and as amended from time to time (the “Plan”), which is
administered by the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the performance share units (“PSUs”) provided
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.    Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

2.    Grant of Performance Share Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of PSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the shares of Common Stock underlying the PSUs, except as
otherwise specifically provided for in the Plan or this Agreement.

3.    Vesting.

(a)    Performance-Based Vesting. Subject to the provisions of Sections 3(b)
through 1.5(d) hereof, the PSUs subject to this grant shall become performance
vested based on the Company’s achievement of varying levels of cumulative
“Adjusted EBITDA” (as defined below) for the performance period beginning on
[DATE] and ending on [DATE] (the “Performance Period”) in accordance with the
following schedule, subject to the Participant’s continued employment with the
Company or its Subsidiaries through the end of the Performance Period:



--------------------------------------------------------------------------------

Cumulative Adjusted EBITDA

[DATE] through [DATE]

   Number of PSUs Vested as Percentage of Target

Less than $

   0%

$

   50% (Threshold)

$

   100% (Target)

Equal to or Greater Than $

   200% (Maximum)

To the extent that actual Adjusted EBITDA for the Performance Period hereunder
is between the Threshold level and the Target level or between the Target level
and the Maximum level, the number of PSUs to become vested hereunder shall be
determined on a pro rata basis using straight line interpolation; provided that
no PSUs shall become vested if the actual Adjusted EBITDA level achieved for the
Performance Period is less than the Threshold level of performance set forth in
the schedule above; and provided, further, that the maximum number of PSUs that
may become vested shall not exceed the number of PSUs set forth in the schedule
above corresponding to the Maximum level of performance set forth in the
schedule above.

For purposes hereof, the term “Adjusted EBITDA” shall mean the Company’s
consolidated earnings before interest, taxes, depreciation and amortization, as
audited as of the date hereof. In connection with any Adjusted EBITDA
determination required hereunder, the Committee shall also exclude or make
adjustments to take into consideration the following: (i) restructurings,
discontinued operations, extraordinary items or events (including acquisitions
and divestitures), and other unusual or non-recurring charges (including
expenses incurred with acquisitions and divestitures), (ii) an event either not
directly related to the operations of the Company or not within the reasonable
control of the Company’s management, (iii) losses incurred as a result of any
goodwill impairment, or (iv) a change in tax law or accounting standards
required by U.S. generally accepted accounting principles.

(b)    Termination due to death or Disability, without Cause or due to
Retirement. Subject to the provisions of Sections 1.5(c) and 1.5(d) hereof, in
the event of the Participant’s Termination as a result of death or Disability,
by the Company without Cause or due to the Participant’s “Retirement” (as
defined below) at any time prior to the end of the Performance Period, the
requirement that the Participant remain in the continued employment of the
Company or its Subsidiaries through the end of the Performance Period in order
for the time-based vesting condition to be satisfied under Section 1.5(a) hereof
shall be waived as of the date of such Termination. Thereafter, the PSUs shall
continue to remain outstanding until the Committee can certify the Company’s
level of achievement of cumulative Adjusted EBITDA for the Performance Period,
and the PSUs shall become vested or be forfeited based on actual performance on
a pro rata basis (as determined in accordance with the following sentence) in
accordance with the otherwise applicable vesting conditions set forth in
Section 1.5(a) hereof, and shall be paid, to the extent so earned and vested, as
provided in Section 4 hereof. For purposes of determining the pro-rated number
of PSUs to become vested under this Section 1.5(b), the number of PSUs that
would have become vested based on actual performance for the full Performance
Period in accordance with Section 1.5(a) hereof shall be multiplied by a
fraction, the numerator of which is the number of calendar days in the period
beginning with the date of commencement of the Performance Period and ending on
the date of such Termination, and the denominator of which is [NUMBER OF DAYS IN
PERFORMANCE PERIOD]. For purposes hereof, the term “Retirement” shall mean the
Participant’s voluntary Termination of Employment at or after age sixty-five
(65) or such earlier date after age fifty (50), in either case, as may be
approved by the Committee in its sole discretion with regard to the Participant.

(c)    Change in Control. Notwithstanding the provisions of Sections 1.5(a) and
1.5(b) hereof, in the event of the Participant’s Termination as a result of
death or Disability, by the Company without Cause or as a result of the
Participant’s Retirement, in any case, at any time upon or



--------------------------------------------------------------------------------

following a Change in Control but prior to the end of the Performance Period,
the PSUs shall become vested based on the Target level of performance set forth
in Section 1.5(a) hereof as of the date of such Termination, and shall be paid,
to the extent so vested, as provided in Section 4 hereof.

(d)    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the PSUs at any time and for any reason.

(e)    Effect of Detrimental Activity. The provisions of Section 10.4 of the
Plan regarding Detrimental Activity shall apply to the PSUs.

(f)    Forfeiture. Subject to the provisions of Sections 3(b) through 1.5(d)
hereof, all unvested PSUs shall be immediately forfeited upon the Participant’s
Termination for any reason.

4.    Delivery of Shares.

(a)    General. Subject to the provisions of Sections (b) and (c) hereof, within
two and one-half months following the full vesting of the PSUs, the Participant
shall receive the number of shares of Common Stock that correspond to the number
of PSUs that have become vested hereunder; provided that the Participant shall
be obligated to pay to the Company the aggregate par value of the shares of
Common Stock to be issued within ten (10) days following the issuance of such
shares unless such shares have been issued by the Company from the Company’s
treasury.

(b)    Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4 hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made, and (B) a date that is immediately prior to the expiration of
two and one-half months following the date such distribution would otherwise
have been made hereunder.

(c)    Deferrals. If permitted by the Company, the Participant may elect,
subject to the terms and conditions of the Plan and any other applicable written
plan or procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Participant hereunder
(the “Deferred Shares”), consistent with the requirements of Section 409A of the
Code. Upon the vesting of PSUs that have been so deferred, the applicable number
of Deferred Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to Section 5 hereof, the number of
shares of Common Stock equal to the number of Deferred Shares credited to the
Participant’s Account shall be distributed to the Participant in accordance with
the terms and conditions of the Plan and the other applicable written plans or
procedures of the Company, consistent with the requirements of Section 409A of
the Code.

5.    Dividends; Rights as Stockholder. The Participant shall have no rights to
any dividends paid on any shares of Common Stock covered by any PSU unless and
until the Participant has become the holder of record of such shares. The
Participant shall have no other rights as a stockholder with respect to any
shares of Common Stock covered by any PSU unless and until the Participant has
become the holder of record of such shares.

6.    Non-Transferability. No portion of the PSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the PSUs as provided herein, unless
and until payment is made in respect of vested PSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.



--------------------------------------------------------------------------------

7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

8.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the PSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any statutorily
required withholding obligation with regard to the Participant may be satisfied
by reducing the amount of cash or shares of Common Stock otherwise deliverable
to the Participant hereunder.

9.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of Common
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.

10.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:

(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.

(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).

(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and
(ii) any sale of the shares of Common Stock issuable hereunder may be made only
in limited amounts in accordance with the terms and conditions of Rule 144 or
any exemption therefrom.

11.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.



--------------------------------------------------------------------------------

12.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

13.    No Right to Employment. Any questions as to whether and when there has
been a Termination and the cause of such Termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company, its Subsidiaries or its Affiliates
to terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

14.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

15.    Compliance with Laws. The grant of PSUs and the issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the PSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements. As a condition to the
settlement of the PSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.

16.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

17.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

19.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

20.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

21.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of PSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the PSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

U.S. SILICA HOLDINGS, INC.

By:

    Name:   Bryan A. Shinn Title:   President and Chief Executive Officer

 

PARTICIPANT   Name:    